*422Opinion

per curiam:

Each of the cases herein is brought by the Cold Spring Granite Company pursuant to the Act of Congress of June 25,1938 (52 Stat. 1197), entitled “An Act to confer jurisdiction on the Court of Claims to hear, determine, and enter judgment upon the claims of Government contractors whose costs of performance were increased as a result of enactment of the National Industrial Recovery Act, June 16, 1933.” Plaintiff’s claims are for increased costs incurred in furnishing granite for use in connection with contracts between the prime contractors and the United States.
In each case plaintiff was a subcontractor furnishing material to the prime contractor under contracts entered into prior to August 10, 1940, and is, therefore, within the class benefited by the Act of June 25, 1938. Likewise, plaintiff’s claims were presented to the Treasury Department within the limitation period defined in section 4 of the Act of June 16, 1934 (48, Stat. 974). After submission of proof to defendant of increased costs and an audit of plaintiff’s books and records by defendant’s accountants as provided by the memorandum and order issued by the court February 1, 1939, plaintiff and defendant entered into a stipulation agreeing that in performance of the contracts herein involved plaintiff incurred increased labor costs as set forth in findings 11, 15, 19, 23, 27, 31, and 35. The court having found that these increased labor costs were incurred as a *423result of the enactment of the National Industrial Recovery Act, it follows that plaintiff is entitled to recover in accordance with the conclusion of law hereinabove. Judgment will be entered accordingly.